DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 and 09/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 09/16/2020 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Pub No. US 2020/0312951, hereinafter “Xu”) in view of Zheng et al. (Pub No. US 2014/0011339, hereinafter “Zheng”).
With respect to claim 1, Xu discloses an etching method for performing side-etching of silicon germanium layers (104a-104c, Fig.1, Xu, para [0025], “According to an exemplary embodiment, an epitaxial process is then used to grow alternating nanosheets of the sacrificial material 104a,b,c, etc. and the active material 106a,b,c,etc. as a stack on the wafer 102”) of a substrate (102, Fig.1, Xu, para [0025], “having alternating silicon layers (106a -10c, Fig.1, Xu, para [0025] and the silicon germanium layers (104a -104c, Fig.1, Xu, para [0025], formed thereon, comprising: 
performing side-etching on the silicon germanium layers by supplying a fluorine-containing gas (Xu, para [0038], “In that case, by way of example only, etchants such as wet hot SC1, vapor phase hydrogen chloride (HCl), vapor phase chlorine trifluoride (ClF3) and other reactive clean processes (RCP) are selective for etching of SiGe versus Si”) the silicon germanium layers (Xu, para [0038]).
Xu does not explicitly discloses modifying surfaces of residuals by supplying a plasmarized gas containing hydrogen to the residuals on exposed end surfaces of the silicon germanium layers.
On the other hand, Zheng discloses that modifying surfaces of residuals by supplying a plasmarized gas containing hydrogen to germanium containing layer (Zheng, abstract, para [0010]-[0012], “Embodiments of the present invention provide methods for removing native oxides and residue by performing a hydrogen containing remote plasma source process on the substrate”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu according to the teachings of Zheng such that side surfaces of the silicon germanium layers are free from the residuals by supplying a plasmarized gas containing hydrogen to the residuals, such that native oxides are removed on the exposed end surfaces of the silicon germanium layers, in order to prevent the residuals or native oxides to interfere with the side etching process; therefore, saving cost by using less fluorine containing gas.
With respect to claim 2, Xu in view of Zheng teaches the etching method of claim 1, wherein the gas contains hydrogen radicals (Zheng, para [0043], “in one embodiment, the hydrogen containing gas may be supplied from a remote plasma source, such as the remote plasma generator 140 depicted in FIG. 1, into the processing chamber 101”).
With respect to claims 3 and 4, Xu teaches the etching method of claims 1 and 2, respectively. Xu does not teach the plasmarization of the gas is performed by a remote plasma generator
On the other hand, Zheng teaches a method, wherein the plasmarization of the gas is performed by a remote plasma generator (140, Fig.1, Zheng, abstract, para [0032] and [0043], “in one embodiment, the hydrogen containing gas may be supplied from a remote plasma source, such as the remote plasma generator 140 depicted in FIG. 1, into the processing chamber 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu according to the teachings of Zheng, such that the remote plasma generator is used, in order to have a system that would make trouble shooting of remote plasma generator easier.
With respect to claims 5 and 6, Xu in view of Zheng teaches the etching method of claims 3 and 4, respectively, wherein an output of the remote plasma generator is 300 W to 1000 W (Zheng, para [0044], “A remote RF source power of between about 1000 Watts and about 10000 Watts is supplied to the remote process chamber to facilitate dissociating gases and later supplying into the processing chamber”).
With respect to claims 7 and 8, Xu in view of Zheng teaches the etching method of claims 1 and 3, respectively, wherein the fluorine-containing gas contains at least one of ClF3, F2Cl3, or F2. (Xu, para [0038], ClF3).
With respect to claim 9, Xu teaches the etching method of claims 1. Xu does not teach wherein said modifying the surfaces of the residuals is performed at least before said performing the side etching.
On the other hand, Zheng teaches modifying the surfaces of the residuals is performed at least before said performing the side etching (Zheng, para [0039], “At step 304, a pre-cleaning gas mixture is supplied into the processing chamber 101 to pre-clean the substrate surface 404 for removing the native oxide 406 from the substrate surface 404 prior to performing a deposition or etching process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu according to the teachings of Zheng, such that native oxides are removed from the substrate surface prior to perform an etching process, in order to prevent the residuals or native oxides, to interface with the side etching process; therefore, saving cost by using less fluorine containing gas.
With respect to claim 10, Xu teaches the etching method of claim 3. Xu does not teach wherein said modifying the surfaces of the residuals is performed at least before said performing the side etching.
On the other hand, Zheng teaches modifying the surfaces of the residuals is performed at least before said performing the side etching (Zheng, para [0039], “At step 304, a pre-cleaning gas mixture is supplied into the processing chamber 101 to pre-clean the substrate surface 404 for removing the native oxide 406 from the substrate surface 404 prior to performing a deposition or etching process”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu according to the teachings of Zheng, such that native oxides are removed from the substrate surface prior to perform an etching process, in order to prevent the residuals or native oxides, to interface with the side etching process; therefore, saving cost by using less fluorine containing gas.
With respect to claim 11, Xu teaches the etching method of claims 1. Xu does not teach further comprising: 
removing an oxide among the residuals at least before said performing the side etching.
On the other hand, Zheng teaches (Zheng, para [0039], “At step 304, a pre-cleaning gas mixture is supplied into the processing chamber 101 to pre-clean the substrate surface 404 for removing the native oxide 406 from the substrate surface 404 prior to performing a deposition or etching process”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu according to the teachings of Zheng, such an oxide among the residuals at least before said performing the side etching in order to prevent the residuals or native oxides to interface with the side etching process; therefore, saving cost by using less fluorine containing gas.
With respect to claim 12, Xu teaches the etching method of claim 3. Xu does not teach further comprising: 
removing an oxide among the residuals at least before said performing the side etching 
On the other hand, Zheng teaches removing an oxide among the residuals at least before said performing the side etching (Zheng, para [0039], “At step 304, a pre-cleaning gas mixture is supplied into the processing chamber 101 to pre-clean the substrate surface 404 for removing the native oxide 406 from the substrate surface 404 prior to performing a deposition or etching process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu according to the teachings of Zheng, such that an oxide among the residuals at least before said performing the side etching in order to prevent the residuals or native oxides, to interface with the side etching process; therefore, saving cost by using less fluorine containing gas.
With respect to claim 13, Xu teaches a substrate processing system for processing a substrate (102, Fig.1, Xu, para [0025], having alternating silicon layers (104a-104c, Fig.1, Xu, para [0025], “According to an exemplary embodiment, an epitaxial process is then used to grow alternating nanosheets of the sacrificial material 104a,b,c, etc. and the active material 106a,b,c,etc. as a stack on the wafer 102”) and silicon germanium layers (Xu, 104a – 104c) formed thereon, comprising: 
an etching apparatus configured to perform side-etching of the silicon germanium layers by supplying a fluorine-containing gas (Xu, para [0038], “In that case, by way of example only, etchants such as wet hot SC1, vapor phase hydrogen chloride (HCl), vapor phase chlorine trifluoride (ClF3) and other reactive clean processes (RCP) are selective for etching of SiGe versus Si”) to the silicon germanium layers (Xu, para [0038]).
Xu does not explicitly disclose a plasma processing apparatus configured to supply a plasmarized gas containing to residuals on exposed end surfaces of the silicon germanium layers (Xu, para [0038]).; and.
On the other hand, Zheng discloses a plasma processing apparatus configured to supply a plasmarized gas containing to residuals on exposed end surfaces of the silicon germanium layers (Zheng, abstract, para [0010]-[0012], “Embodiments of the present invention provide methods for removing native oxides and residue by performing a hydrogen containing remote plasma source process on the substrate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu according to the teachings of Zheng such that side surfaces of the silicon germanium layers are free from the residuals by supplying a plasmarized gas containing hydrogen to the residuals, such that native oxides are removed on the exposed end surfaces of the silicon germanium layers, in order to prevent the residuals or native oxides to interfere with the side etching process; therefore, saving cost by using less fluorine containing gas.
With respect to claim 14, Xu teaches the substrate processing system of claim 13. However, Xu does not teach the plasma processing apparatus includes a remote plasma generator configured to plasmarize the gas.
On the other hand, Zheng teaches a substrate processing system, wherein the plasma processing apparatus includes a remote plasma generator (140, Fig.1) configured to plasmarize the gas (abstract, para [0032] and [0043], “in one embodiment, the hydrogen containing gas may be supplied from a remote plasma source, such as the remote plasma generator 140 depicted in FIG. 1, into the processing chamber 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu according to the teachings of Zheng, such that the remote plasma generator is used, in order to have a processing system that would make trouble shooting of remote plasma generator easier.
With respect to claim15, Xu in view of Zheng teaches the substrate processing system of claim 14, wherein hydrogen radicals are generated by the plasmarization of the gas (Zheng, abstract, para [0010]-[0012], “Embodiments of the present invention provide methods for removing native oxides and residue by performing a hydrogen containing remote plasma source process on the substrate”).
With respect to claims 16 and 17, Xu in view of Zheng the substrate processing system of claim 13, wherein the fluorine-containing gas contains at least one of ClF3, F2Cl3 or F2. (Xu, para [0038], “etchants such as wet hot SC1, vapor phase hydrogen chloride (HCl), vapor phase chlorine trifluoride (ClF3)”).
With respect to claim 18, Xu teaches the substrate processing system of claim 13. Xu does not teach further comprising: 
a breakthrough apparatus configured to remove an oxide among the residuals
On the other hand, Zheng teaches a breakthrough apparatus configured to remove an oxide among the residuals (Zheng, para [0039], “At step 304, a pre-cleaning gas mixture is supplied into the processing chamber 101 to pre-clean the substrate surface 404 for removing the native oxide 406 from the substrate surface 404 prior to performing a deposition or etching process”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu according to the teachings of Zheng, such an oxide is removed among the residuals at least before said performing the side etching, in order to improve adhesion at interface and prevent the residuals or native oxides, to interface with the side etching process; therefore, saving cost by using less fluorine containing gas.
With respect to claim 19, Xu teaches the substrate processing system of claim 14. Xu does not teach further comprising: 
a breakthrough apparatus configured to remove an oxide among the residuals
On the other hand, Zheng teaches a breakthrough apparatus configured to remove an oxide among the residuals (Zheng, para [0039], “At step 304, a pre-cleaning gas mixture is supplied into the processing chamber 101 to pre-clean the substrate surface 404 for removing the native oxide 406 from the substrate surface 404 prior to performing a deposition or etching process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu according to the teachings of Zheng, such that an oxide is removed among the residuals at least before said performing the side etching, in order to prevent the residuals or native oxides, to interface with the side etching process; therefore, saving cost by using less fluorine containing gas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on 571-270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M./Examiner, Art Unit 4163                                                                                                                                                                                                        
/ELISEO RAMOS FELICIANO/Supervisory Patent Examiner, Art Unit 2895